DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3-6, 8-16, 19-21, 23-37 and 39-41; a first set of intra- prediction modes comprising a plurality of directional prediction modes and at least one of a DC mode and a planar mode, and a second set of intra-prediction mode, configured to decode a predetermined block of the picture by assigning, based on a first signalization in the data stream, the predetermined block to the first set or the second set, sorting the assigned set of intra-prediction modes according to intra-prediction modes used for neighboring blocks,; Class H04N19/11.
II. 	Claims 2, 7, 18 and 22; wherein decoder is configured to, if one of the neighboring blocks is of a different size than the predetermined block, in sorting the assigned set, use a mapping which maps each intra-prediction mode of the set of prediction modes for the one neighboring block's block size onto a representative one in the set of intra-prediction modes for the predetermined block's block size.; H04N19/48.
II. 	Claims 1, 17, 21, 38 and 42-56 mapping a set of P neighboring samples neighboring the predetermined block using a linear or affine linear transformation onto a set of Q predicted values for samples of the predetermined block, wherein the linear or affine linear transformation comprises P*Q weighting factors among which at least % P*Q weighting factors are non-zero weighting values, which comprise, for each of the Q predicted values, a series of P weighting factors relating to the respective predicted value, wherein the series, when being 
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as, if one of the neighboring blocks is of a different size than the predetermined block, in sorting the assigned set, use a mapping which maps each intra-prediction mode of the set of prediction modes for the one neighboring block's block size onto a representative one in the set of intra-prediction modes for the predetermined block's block size, See MPEP § 806.05(d).
The inventions are distinct, each from the other because of the following reasons: Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as, mapping a set of P neighboring samples neighboring the predetermined block using a linear or affine linear transformation onto a set of Q predicted values for samples of the predetermined block, wherein the linear or affine linear transformation comprises P*Q weighting factors among which at least % P*Q weighting factors are non-zero weighting values, which comprise, for each of the Q predicted values, a series of P weighting factors relating to the respective predicted value, wherein the series, when being arranged one below the other according to a raster scan order among the samples of the 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CPR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another
invention; or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.c. 101
and/or 35 V.S.c. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION B OWENS/
  Primary Examiner, Art Unit 2487